Title: From John Adams to John Adams Harper, 20 March 1812
From: Adams, John
To: Harper, John Adams



Dear Sir
Quincy March 20th. 1812

I have received, under your Frank, Copies of Henry’s full Proofs of his own turpitude and that of the late Governor of Canada, and that of some of the British Ministery; and I thank you for them.
I read a Speech of Mr. Harper in Congress which appeared to me to contain marks of a Mind awake to Principles of Equity Humanity and Benevolence, as well as of Discretion, Patriotism and Sound Policy: which attracted so much of my Attention, as induced me to enquire who the Speaker was, but I was never informed that he was a Relation of mine till I received your Name as a Frank to a Letter from the Post Office.
Surely, there must be Some Secret and misterious Sympathy of Nature between Us, as yet Uninvestigated by Philosophers, Will you pardon my Indiscrition, if I ask the favour of you to inform me, to what branch of the Family of your Name of Baptism you are related. I presume your Mother was an Adams; possibly of a Family of that Name at newington in new Hampshire.
As to this Henry: I am responsible for his Nomination to a Captaincy of Artillery, so I am for the Nomination of Alexander Hamilton to be a Major General. So are the Federal Members of Congress in 1801 for thirty Seven Votes for Aaron Burr to be President—
Not all the Recommendations, of this Adventureer, Henry could induce me to nominate him, till he produced to me his Port-folio, filled with a vast Collection of his Composition. And Compilations on Military Science and on the Artillery Theories Especially which convinced me, that his laborious Studies, and profound Investigations would be very Useful to our young military Officers—
What shall we Say? Shall We sware never to trust any Adventurier, from England Scotland Ireland France Spain Geneva Germany or Italy? Or Shall We say We never will trust an American native? For Arnold and Burr were not only natives but of Ancient and Respectable and Venerable descent—
I beg your pardon for this, and if you disapprove it will offend no more. very Respectfuly I am, Sir your obliged Servant.

John Adams.